DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 06/25/2021. Claims 5, 15 and 19 have been amended. No claims have been added or canceled. Currently, claims 1-20 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 10-13, filed 06/25/2021, with respect to the rejection(s) of claim(s) 1, 3-9, and 11-20 rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0217719 to Parrish et al. (hereinafter “Parrish”) in view U.S. Patent Application Publication No. 2004/0200961 to Parrish et al. (hereinafter “Parrish II”). Claims 2 and 10 rejected under 35 U.S.C. § 103 as being unpatentable over Parrish, Parrish II, and further in view of U.S. Patent Application Publication No. 2015/0369730 to 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 9, the prior art of record fails to disclose or reasonably suggest, an imaging system and a method of providing ambient temperature calibration and/or compensation for an image capture component comprising a sensor array comprising a focal plane array of microbolometers arranged on a read out integrated circuit (ROIC), comprising: 
a processing component configured to communicate with the ROIC, wherein the processing component is configured to:
determine an ambient temperature calibration value for a global external resistance associated with the ROIC;
determine an ambient temperature calibration value for a sensor integration time associated with the ROIC; and
determine an ambient temperature calibration mapping for an offset mapping associated with the ROIC
The closest art of record teaches the following;
Parrish discloses that the temperature sensor may itself require calibration on a per unit basis [0076]. The reference further discloses that the calibration test may entail multiple controlled imaging sensor ambient temperatures and the FPA and/or module 100 needs to have an on-board temperature sensor for monitoring or measuring a temperature indicative of the FPA temperature [0079]. Parrish does not specifically disclose determining an ambient temperature calibration value for a sensor integration time associated with the ROIC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884